Title: From Thomas Jefferson to Benjamin Harrison, 3 March 1784
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Annapolis Mar. 3. 1784.

Mr. Hardy’s illness and Colo. Mercer’s absence deranged the order in which the office of corresponding member was to pass; so that Mr. Lee exercised it for January, Colo. Monroe for Feb. and Mr. Hardy takes it for the present month. I mention this that my own correspondence as an individual may not at any time be mistaken as having passed the sanction of the delegation. On receiving the act of assembly for the Western cession, our delegation agreed on the form of a deed; we then delivered to Congress a copy of the act, and the form of the deed we were ready to execute whenever they should think proper to declare they would accept it. They referred the act and deed to a committee, who reported the act of assembly to comport perfectly with the propositions of Congress and that the deed was proper in it’s form, and that Congress ought to accept the same. On the question to agree to the report of the Committee 8. states being present, Jersey was in the negative and S. Carolina and Pennsylva. divided (being represented each by 2. members) of course there were 5. ayes only and the report fell. We determined on consultation that our proper duty was to be still, having declared we were ready to execute, we would leave it to them to come forward and tell us they were ready to accept. We medled not at all therefore, and shewed a perfect indifferance. N. Hampshire came to town which made us 9. states. A member proposed that we should execute the deed and lay it on the table, which after what had been done by Congress would be final, urging the example of N. York which had executed their deed, laid it on the table, where it remained 18. months before Congress accepted it. We replied, no, if these lands are not offered for sale the ensuing spring, they will be taken from us all by adventurers. We will not therefore put it out of our power by the execution of a deed to sell them ourselves, if Congress will not. A member from Rhode island then moved that Congress should accept. Another from Jersey proposed as an amendment a proviso that it should not amount to an acknowlegement of our right. We told them we were not authorised to admit any conditions or provisoes, that their acceptance must be simple, absolute and unqualified or we could not execute. On the question there were 6. ayes, Jersey no, S. Carolina and Pennsylva. divided. The matter dropped and the house proceeded to other business. About an hour after, the dissenting Pennsylvanian asked and obtained leave to change  his no, into aye. The vote then passed and we executed the deed. We have desired an exemplification of it under the seal of the states which we shall transmit you by the post if no safer opportunity occurs. This shews the wisdom of the assembly in not tacking any new conditions, which would certainly have defeated their accomodating intentions.
We have just received from the Superintendant of finance a report of the paiments made and the arrears still due on the requisition of Octob.30.1781. for 8 millions of dollars. This statement comes down to Jan. 1. 1784.



paid.
Due



Doll.
Doll


N. Hampshire
3,000
370,598


Massachusetts
247,676 ⅔
1,059,919 ⅓


Rhode island
67,847 86/90
 148,836.4


Connecticut
131,577 3/4
615,618 ⅙


New York
39,064 1/10
334,533 81/90


New Jersey
102,004 17/18
383,674 1/18


Pennsylvania
346,632 89/90
774,161 1/90


Delaware.
nothing
112,085


Maryland
89,302 1/9
844,693 8/9


Virginia
115,103 8/15
1,192,490 42/90


N. Carolina
nothing
622,677


S. Carolina
344,301 26/45
29,296 38/90


Georgia
nothing
24,905



1,486,511 32/45
6,513,488 26/90


Colo. Harmer with the ratification of the Definitive treaty which was executed in Congress Jan. 14. got on board the French packet at N. York on the 20th of Jan. Colo. Franks took his passage in another vessel a few days after. Neither sailed till the 17th. of Feb., being blocked up by the ice. They have certainly then not got to Paris to exchange them this day as has been stipulated. In right this can make no difference. We executed the ratification in time, and it’s passage across the Atlantic was prevented by circumstances not under our controul. The accomodation of the Turks and Russians, leaving Europe in Peace and France of course at liberty, keeps us safe. This accomodation is said to have been effected by the interposition of France and Prussia. This does not come from our ministers, from whom we have had no late intelligence on this subject, but is told me by Monsr. Marbois who sais he had it from good information. We are still further insured  against any ill effect from this accident if the news of the day be true. An English vessel, arrived at N. York, brings papers which say that Ld. North and Mr. Fox carried their E. India bill triumphantly by ⅔ of the voices through the house of commons, but lost it in the lords, whereon they resigned; and that Mr. Pitt and his friends would be at the head of the administration. The Prince of Wales voted against the bill and received a reprimand from the king. So far the papers. The change would be fortunate for us, as Ld. North’s hostility is notorious, and Pitt rather well disposed to us. The movements of the K. of Prussia to emancipate the navigation of the Vistula, and of the emperor to free that of the Scheld do not I beleive threaten the peace of Europe. On the contrary they indicate that they have no great work on hand. This assertion then of the natural right of the inhabitants of the upper part of a river to an innocent passage through the country below is rather pleasing to us. It tends to establish a principle favourable to our right of navigating the Missisipi.
We are now engaged in making an estimate of the expences of the current year. It appears that the Commissioners sent to the several states to settle their accounts add so unreasonable a proportion to the expences of the Finance department, that it is my opinion Congress will recall them after some not very distant day. I mention this that your Excellency may keep an eye over the progress of the state settlement with Mr. Turner and push it unremittingly to avoid the being obliged to send the vouchers, accounts &c. to Philadelphia for such parts as shall not be completed before the recall.
I have the honour to be with sentiments of very high respect & esteem Your Excellency’s Most obedt. & most humble servt.,

Th: Jefferson

